SILVERMAN, Circuit Judge,
concurring:
On March 9, 1997, the defendants set out to get arrested at the Presidio to generate publicity for their cause. They admit that. They could have obtained the requisite permit if they would have agreed to comply with the permit. They admit that, too. They could have demonstrated in the First Amendment area of the Presi-dio without any permit whatsoever. That, also, is admitted. The problem is that if the defendants had agreed to comply with the permit or to hold their demonstration in the First Amendment area, they wouldn’t have gotten themselves arrested, which is what they wanted to accomplish to begin with. It is in the context of this contrived, intentionally provoked controversy that the defendants attack both the facial constitutionality of 36 C.F.R. § 2.51(a) and the constitutionality of that section as applied.
Although I agree with the result reached by the majority, I write separately to express some sympathy for the situation faced by the officers of the Park Service in this case. Contrary to the main opinion’s dramatic overstatement, the Park Service officers did not prohibit the defendants from engaging in “any expressive activity in the Presidio” on the day in question. They could have expressed themselves to their hearts’ content in the First Amendment area. The First Amendment area was not Siberia. It was located only 150 yards or so away, and in view of, the Visitors Center.
Likewise, the Park Service officers were ready, willing and able to issue a floating permit so that the defendants could conduct their demonstration elsewhere in the Presidio if they would have agreed to comply with it. And as the main opinion acknowledges, the denial of the permit was content-neutral, i.e., “did not stem from the underlying content of [the defendants’] message.”
The Park Service certainly had plenty of reason to believe that the organizers of the demonstration intended to violate the very permit for which they were applying. As Sister Bernie testified, at the time Lt. Hays asked for an assurance that the permit would be complied with, “He had a copy of our press release that had gone out earlier which also indicated that we were going to do civil disobedience. * * * We couldn’t agree to the condition of no civil disobedience and we found being relegated to a remote area where we indeed could not witness was simply unacceptable.”
In retrospect, what the Park Service should have done is issue the permit, await its advertised violation, and then make the arrest. The Park Service should not have . denied the permit just because it anticipated a violation. However, one certainly can understand why conscientious officers, concerned with the public safety and the protection of park property, would want to try to head off a 150-person trespass, if possible. Although it is difficult to articulate when threatened First Amendment activity might create such a clear and present danger to public safety that it can be prevented in advance, Sunday in the park with Sister Bernie was not such a case.